Citation Nr: 1524022	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  

The Veteran had active service from May 1942 to October 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appellant provided testimony at a videoconference hearing in September 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to service connection for residuals of chest injury, residuals of shoulder injury, residuals of dislocations of the third and fifth fingers of the right hand, and residuals of right ankle injury were deferred in a November 1946 rating decision and were never adjudicated by the Agency of Original Jurisdiction (AOJ).  The appellant filed a timely claim for DIC, including accrued benefits.  Therefore, these issues are referred to the AOJ for appropriate action.


  
REMAND

With regard to the service connection claim, a medical opinion addressing whether the cause of the Veteran's death is related to service or the service-connected psychiatric disability is required.  Although the record includes positive opinions by the appellant, a former psychiatric nurse and professor in nursing, and a Navajo medicine man, the opinions are not adequate because they are not supported by rationale and do not address the 2005 VA examiner's determination that the Veteran's alcohol abuse was not related to his service-connected psychiatric disability.  Thus, another opinion is needed.  

The claim for DIC under 38 U.S.C. § 1318 will be rendered moot if the cause of death claim is granted.  Therefore, the Board will defer its decision on the § 1318 claim until the cause of death claim has been decided by the AOJ.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All pertinent evidence of record must be made available to and reviewed by a psychiatrist.     

Based upon the review of the Veteran's pertinent history, the psychiatrist should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's psychiatric disability caused or substantially or materially contributed to the Veteran's death, to include by causing or permanently worsening alcohol abuse, which caused or worsened dementia and resulted in the Veteran's failure to thrive.

The rationale for each opinion expressed must be provided.  If the psychiatrist is unable to provide any required opinion, he or she should explain why.  If the psychiatrist cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the psychiatrist should identify the additional information that is needed.  

2.  Undertake any other indicated development.

3.  Then, readjudicate the claim for service connection for the cause of the Veteran's death.  If the claim is not granted, the appellant and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






